Citation Nr: 1503090	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-35 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from June 1972 to March 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the RO.  

In April 2014, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

1.  The AOJ must ask the appellant for the names and addresses of any health care providers (VA and non-VA) who have treated or evaluated him or the name and address of the medical facility(s) (VA and non-VA) where he has been treated or evaluated for his service-connected bilateral hearing loss disorder since December 2013 AND WHOSE RECORDS ARE NOT CURRENTLY ON FILE WITH VA. THEN, OBTAIN ANY RECORDS NOT CURRENTLY ON FILE.   

2.  The AOJ must also ask the appellant for the name and address of his employer/former employers since February 2008.  

The AOJ must then ask the employer/former employer DIRECTLY for copies of the appellant's employment records, including, but not limited to, attendance records, days absent due to his hearing loss disability, medical records, job descriptions; performance reports; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  In particular, request the appellant's records from the employer for whom he works as a truck driver.  

3.  Then schedule an audiologic examination in accordance with VA examination protocols to determine the severity of his service-connected bilateral hearing loss disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

THE EXAMINER IS ADVISED THAT THIS MATTER HAS BEEN REMANDED BECAUSE AN ASSESSMENT MUST BE UNDERTAKEN OF THE EFFECT OF THE APPELLANT'S BILATERAL HEARING LOSS ON HIS DAILY ACTIVITIES, INCLUDING BUT NOT LIMITED TO EMPLOYMENT. 

4.  The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5.  THE AOJ IS ADVISED THAT THE EXAMINER MUST ASSESS THE FUNCTIONAL IMPACT OF THE APPELLANT'S HEARING LOSS ON DAILY FUNCTIONING, INCLUDING EMPLOYMENT. IF THE EXAMINATION DOES NOT ADDRESS THIS FACTOR, THE FILE MUST BE RETURNED TO THE EXAMINER FOR AN ADDENDUM. When the actions requested in parts 1, 2, 3, and, if necessary, 4, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to a compensable rating for the appellant's bilateral hearing loss disability.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


